Citation Nr: 1453017	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970, to include a tour of duty in Thailand from January 1967 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.

This matter was previously before the Board in August 2013 at which time it was remanded so that the Veteran could be scheduled for a requested Board hearing before a Veterans Law Judge.  In November 2013, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for ischemic heart disease due to exposure to herbicides while the Veteran was stationed at Korat Air Force Base in Thailand.  During his November 2013 hearing, he asserted that as a weapons mechanic, he had been assigned to a flight crew loading the cap and gun of an F105.  He described that part of his duty required that he be at the end of flag lines pulling safety pins off aircraft before takeoff and replacing them after landing.  He added that the end of the taxiway (or flag line) would have been near the perimeter of the base.  

As of this point, the agency of original jurisdiction has not requested verification of the Veteran's herbicide exposure from the Join Services Records and Research Center (JSRRC), in accordance with adopted procedures found in VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  In relevant part, this paragraph from the Manual provides that "[U]nless the claim is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim..., regional offices should send a request to JSRRC for any information that this organization can provide to corroborate the Veteran's claimed exposure."  Accordingly, remand is required in order for the agency of original jurisdiction to attempt to verify the Veteran's herbicide exposure in accordance with established procedures.

Additionally, the Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran.).  While the Veteran has indicated that his claim of service connection for ischemic heart disease is based upon exposure to herbicides in service, the Board notes that a review of his service treatment records reveals that in December 1969, he was treated for reported chest pains.  Additionally, his February 1970 separation reports of medical history and examination each note that the Veteran would experience occasional pressure in the chest after exercise.  In light of the foregoing, the possible theory of entitlement based upon direct causation has been raised.  As such, the Board finds that an opinion should be obtained as to whether the Veteran's current ischemic heart disease is etiologically related to the chest pains experienced during his period of active service.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted ischemic heart disease should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall refer the Veteran's case to the JSRRC for verification of his exposure to herbicides during his January 1967 to February 1968 service at Korat Air Force Base, Thailand, pursuant to VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.q.

2.  The agency of original jurisdiction shall ask the Veteran to identify all dates of VA treatment or evaluation for his asserted disability and contact each identified facility to obtain ongoing medical treatment records.  All records obtained must be associated with the Veteran's claims file.

3.  The agency of original jurisdiction shall schedule the Veteran for an appropriate examination by a VA physician so as to determine the precise nature and etiology of his asserted ischemic heart disease.  The entire claims file must be made available to the examiner in conjunction with conducting the examination of the Veteran.  A discussion of the Veteran's documented medical history and assertions shall also be included. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's ischemic heart disease had its onset in service, was manifested to a compensable degree within the year following his period of service, or is otherwise the result of a disease or injury in service, to specifically include the December 1969 reported chest pains and the February 1970 occasional pressure in the chest after exercise.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for such must be provided.

The absence of evidence of treatment for ischemic heart disease in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

The agency of original jurisdiction will then readjudicate the Veteran's claim addressing each possible theory of entitlement.  If the benefit sought on appeal remains denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

Thereafter, if appropriate, the case is to be returned to the Board.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

